DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 6-12 in the reply filed on 4/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) In claim 6, from which claims 7-12 depend, the term “a rod used in steel refining” renders the scope of the claim indefinite in that without knowing exactly what steps or processes are involved in the use the above term  refers to, it is not possible to determine the scope and breadth of the instant claims.
2) In claim 6, the term “slightly below the melting point” renders the scope of the claim indefinite in that the term "slightly” is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,839,019 to Bruno et al (Bruno et al) in view of US 4,161,416 Walton III (Walton III). Bruno taches a method of remelting scrap aluminum (see col. 1 lines 10-20 for example) where the aluminum is melted in a furnace (taken to a temperature above its melting point) and then has chlorine gas introduced to reduce magnesium content (see col. 1 lines 15-25 for example), Bruno also teaches passing the molten aluminum through a heated launder (11) with  a lid (13) and degassing with a degasser (52)to remove hydrogen the molten aluminum is then cast or otherwise employed. Bruno et al does not specifically recite and further processing steps for the aluminum. Walton III teaches that it was known in the art at the time the invention was filed to form molten aluminum into a rod or wire by passing through a forming roller and quenching (see col. 4 lines 20-30 for example) and then heating the formed wire or rod to a temperature “slightly below” (which could be any temperature) the melting point of the scrap aluminum while the rod or wire is on a bobbin or spool (see col. 6 lines 18-25 for example). Since the process of Walton III requires a molten aluminum starting product, and Bruno et al would reasonably need to further process the produced aluminum product of its process, motivation to employ the molten aluminum produced by the process of Bruno et al in the .

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because non eof the cited or applied prior art show or fairly suggest the heating times or temperatures of the aluminum rod while on a spool recited in the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuka et al is also cited as a further example of aluminum rod processing methods.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk